DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 5/14/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 2/3/2021 and 8/6/2021 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1-5 and  7-12 respectively U.S. Patent No. 10,698,265 B1.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application corresponds to the patented claim as follows:
Instant application No.16/874,358

 Regarding claim 2, wherein the polymeric material is selected from the group consisting of a thermoplastic and a thermoset.  
Regarding claim 3, wherein the sealing material is light transmissive.  
Regarding claim 4, wherein the solvent comprises a liquid.  
Regarding claim 5, wherein the dispersion comprises 0.01 to 10% wt. quantum dots.  
Regarding claim 6, an electro-optic display comprising a quantum dot film.  
 Regarding claim 7, further comprising a light-emitting layer and a color filter layer, wherein the quantum dot film is disposed between the light-emitting layer and the color filter layer.  
 Regarding claim 8, further comprising a layer of shuttering media selected from the group consisting of liquid crystal, a di-electrophoretic dispersion, and electrochromic material.  
Regarding claim 9, a method  of making a quantum dot film comprising: providing a layer of polymeric material having a plurality of open microcells; filling the plurality of open microcells with a dispersion comprising a solvent and plurality of quantum dots; and sealing the microcells.   
Regarding claim 10, wherein the providing step comprises embossing the plurality of open microcells into the layer of polymeric material.  

U.S.Patent No. 10,698,265  
Regarding claim 1, A quantum dot film comprising a plurality of sealed microcells, the microcells being formed within a layer of polymeric material and sealed with a sealing material, and the microcells containing a dispersion comprising a solvent and a plurality of quantum dots, wherein the sealing material is selected from the group consisting of monofunctional acrylates; monofunctional methacrylates; multifunctional acrylates; multifunctional methacrylates; polyvinyl alcohol; polyacrylic acid; gelatin; polyethylene lycol, copolymers of polyethylene glycol and polypropylene glycol, and derivatives thereof; poly(vinylpyrolidone) and copolymers thereof; polysaccharides and derivatives thereof; melamine-formaldehyde; poly(acrylic acid) and salt forms and copolymers thereof, poly(methacrylic acid) and salt forms and copolymers thereof; poly(maleic acid) and salt forms and copolymers thereof; poly(2-dimethylaminoethyl methacrylate); poly(2-ethyl-2- oxazoline); poly(2-vinylpyridine); poly(allylamine); polyacrylamide; polyethylenimine; polymethacrylamide; poly(sodium styrene sulfonate); cationic polymers functionalized with quaternary ammonium groups; polyurethane water dispersions; and latex water dispersions.
Regarding claim 2, The quantum dot film of claim 1, wherein the polymeric material is selected from the group consisting of a thermoplastic and a thermoset.  
Regarding claim 3, The quantum dot film of claim 1wherein the sealing material is light transmissive.  

Regarding claim 5, The quantum dot film of claim 1 wherein the dispersion comprises 0.01 to 10% wt. quantum dots. 
Regarding claim 7, an electro-optic display comprising a quantum dot film according to claim 1. 
Regarding claim 8, further comprising a light-emitting layer and a color filter layer, wherein the quantum dot film is disposed between the light-emitting layer and the color filter layer.  
 Regarding claim 9, further comprising a layer of shuttering media selected from the group consisting of liquid crystal, a di-electrophoretic dispersion, and electrochromic material.
Regarding claim 10, a method  of making a quantum dot film comprising: providing a layer of polymeric material having a plurality of open microcells; filling the plurality of open microcells with a dispersion comprising a solvent and plurality of quantum dots; and  sealing the microcells wherein the sealing material is selected from the group consisting of monofunctional acrylates; monofunctional methacrylates; multifunctional acrylates; multifunctional methacrylates; polyvinyl alcohol; polyacrylic acid; gelatin; polyethylene glycol, copolymers of polyethylene glycol and polypropylene glycol, and derivatives thereof, poly(vinylpyrolidone) and copolymers thereof, polysaccharides and derivatives thereof, Steinhagen Serial No. 16 046,005 Response to Office Action of February 13, 2010 Page 4 melamine-formaldehyde; poly(acrylic acid) and salt forms and copolymers thereof, poly(methacrylic acid) and salt forms and copolymers thereof, poly(maleic acid) and salt forms and copolymers thereof, poly(2-dimethylaminoethyl methacrylate); poly(2-ethyl-2- oxazoline); poly(2-vinylpyridine), poly(allylamine); polyacrylamide; polyethylenimine; polymethacrylamide; poly(sodium styrene sulfonate); cationic polymers functionalized with quaternary ammonium groups; polyurethane water dispersions; and latex water dispersions.  
Regarding claim 11, wherein the providing step comprises embossing the plurality of open microcells into the layer of polymeric material.  
Regarding claim 12, wherein the dispersion further comprises a curable compound and the sealing step comprises curing the curable compound to form a sealing layer and contain the solvent and plurality of quantum dots.
Claim Rejections - 35 USC § 103
4.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-7 , 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2017/02056449 A1) in view of Crounse et al (2019/0278149 A1).
Regarding claim 1, Wang et al discloses (refer to figure 1) a quantum dot film comprising a plurality of sealed microcells (24) , the microcells being formed within a layer of polymeric material and sealed with a sealing material (16), and the microcells containing a dispersion comprising a solvent (paragraph 0041).
Wang et al discloses all the claimed limitations except a plurality of quantum dots.  
Crounse et al discloses all the claimed limitations except a plurality of quantum dots (20) (paragraph 0050 and 0048).  
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a plurality of quantum dots in to the Wang display device for improved electro optic display and efficiency of energy transforms as taught by Crounse et al (paragraph 0050).
Regarding claim 2, Wang et al discloses wherein the polymeric material is selected from the group consisting of a thermoplastic and a thermoset (paragraph 0014).  
Regarding claim 3, Wang et al discloses wherein the sealing material (16) is light transmissive.  
Regarding claim 4, Wang et al discloses wherein the solvent comprises a liquid (paragraph 0041).  
Regarding claim 5, combination of Wang et al in view of Crounse et al wherein the dispersion comprises 0.01 to 10% wt. quantum dots.  
Regarding claim 6, combination of Wang et al in view of Crounse et al  discloses an electro-optic display comprising a quantum dot film.  

 Crounse et al discloses a light-emitting layer and a color filter layer (11), wherein the quantum dot film (paragraphs 0037,paragraph 0046,paragraph 0050 and paragraph 0060) is disposed between the light-emitting layer (14) and the color filter layer (11) (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a light-emitting layer and a color filter layer and  the quantum dot film  is disposed between the light-emitting layer  and the color filter layer
 in to the Wang display device for improved electro optic display and efficiency of energy transforms as taught by Crounse et al (paragraph 0050).
Regarding claim 9, Wang et al discloses a method of making a quantum dot film comprising: providing a layer of polymeric material having a plurality of open microcells (24); filling the plurality of open microcells with a dispersion comprising a solvent and plurality of quantum dots; and sealing the microcells.
Wang et al discloses all the claimed limitations except a plurality of quantum dots.  
Crounse et al discloses all the claimed limitations except a plurality of quantum dots (20) (paragraph 0050 and 0048).  
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a plurality of quantum dots in to the Wang display device for improved electro optic display and efficiency of energy transforms as taught by Crounse et al (paragraph 0050).
.  
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2017/02056449 A1) in view of Crounse et al (2019/0278149 A1) further in view of Jiang et al (2016/0033822 A1).
Regarding claim 8, depends on claim 7, Wang et al in view of Crounse et al discloses all of the claimed limitations except a layer of shuttering media selected from the group consisting of liquid crystal, a di-electrophoretic dispersion, and electrochromic material.  
 Jiang et al discloses a layer of shuttering media  (130) selected from the group consisting of liquid crystal, a di-electrophoretic dispersion, and electrochromic material (paragraph 0017).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a layer of shuttering media with of liquid crystal, a di-electrophoretic dispersion, and electrochromic material in to the Wang et al in view of Crounse et al display device for improved electro optic display a visible and infrared light emitting display as taught by Jiang (paragraph 0014).
Allowable Subject Matter
5.   Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter:  wherein the dispersion further comprises a curable compound and the sealing .  
Conclusion.
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/21/2022